DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2019/0179132 in view of Lee et al. US 2011/0096425.
Regarding claim 1, Kang teaches an optical assembly (Figs. 2A-2B) for imaging an object of interest, the optical assembly (Fig. 2A: 200) comprising: a first lens holder (211) including a collar (see annotated figure below) having an internal flange forming a spring seat; a first lens group (220) disposed within the first lens holder (211) along an optical axis and configured to receive light from an object of interest; a second lens holder (212) comprising a collar (see annotated figure below) defining a chamber (the cavity that receive lenses 240) and coupled to the collar of the first lens holder (211); and a variable focus optical element (230) disposed within the chamber of the second lens holder (212) along the optical axis and configured to receive the light from the first lens group (211).
[AltContent: textbox (2nd Collar)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Collar )][AltContent: textbox (2nd Collar)][AltContent: arrow]
    PNG
    media_image1.png
    316
    368
    media_image1.png
    Greyscale

Kang fails to teach a biasing element disposed within the chamber of the second lens holder and wherein the biasing element is disposed between the spring seat and the variable focus optical element and configured to apply a threshold force to the variable focus optical element.
Kang and Lee are related with respect to camera module. 
Lee teaches a camera module comprising a biasing element disposed within the chamber (Fig. 1: spring 203) between the spring seat (2014 and 2024 as shown in Fig. 3) and configured to apply a threshold force (para [0014]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical element of Kang by utilizing the claimed biasing element as taught by Lee to keep the lens holders stable in relative to each other as described in para [0014].
Regarding claim 8, the combination of Kang and Lee teaches the optical assembly of claim 1, and Kang further teach further comprising a flexible cable that wraps around the variable focus optical element and wherein the collar of the second lens holder defines a slot that 
Regarding claim 9, the combination of Kang and Lee teaches the optical assembly of claim 8, and Kang further teaches wherein an end of the collar of the second lens holder defines an opening of the slot (Fig. 2B: depicts slots between holder 211 and holder 212 to accommodate FPCB 250).
Regarding claim 10, the combination of Kang and Lee teaches the optical assembly of claim 8, except wherein the slot is a pair of opposing slots defined by the collar of the second lens holder. However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide pair of opposing slots, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  
Regarding claim 11, the combination of Kang and Lee teaches the optical assembly of claim 1, and Kang further teaches wherein the first lens holder has a second collar opposite the first collar that receives the first lens group (see annotated figure above).
Regarding claim 14, the combination of Kang and Lee teaches the optical assembly of claim 1, and Lee further teaches wherein the biasing element comprises a wave spring (para [0014]: teaches ring shape spring).
Regarding claim 15, the combination of Kang and Lee teaches the optical assembly of claim 1, and Kang further teaches further comprising a second lens group (Fig. 2B: lens group 240) disposed within the second lens holder (212), along the optical axis, and configured to receive the light from the variable focus optical element (230).
Regarding claim 18, the combination of Kang and Lee teaches the optical assembly of claim 1, and Kang further teaches wherein the variable focus optical element is at least one of a liquid lens and a tunable lens (para [0119]: liquid lens 230).
Claims 2-7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Lee as applied to claim 1 above, and further in view of Chiang US 2008/0151396.
Regarding claim 2, the combination of Kang and Lee teaches the optical assembly of claim 1, except for wherein the collar of the first lens holder has threads that threadably engage threads of the collar of the second lens holder.
In the same field of endeavor, Chiang teaches a first lens holder (Fig. 1: 15) and a second holder (14) threadably engaged (para [0022]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens assembly of Kang and Lee by utilizing the claimed threaded engagement to allow adjustment of the first lens holder with respect to the second lens holder as desired.
Regarding claim 3, the combination of Kang, Lee and Chiang teaches the optical assembly of claim 2, and Chiang further teaches wherein the threads of the first lens holder are internal threads (Fig. 1 depicts that holder 15 having internal thread 152) and the threads of the second lens holder are external threads (Fig. 1: depicts that holder 14 having external thread 142).
Regarding claim 4, the combination of Kang and Lee teaches the optical assembly of claim 1, but fails to teaches wherein the first lens holder comprises a stop that is engaged by an end of the collar of the second lens holder to define a relative position between the first lens holder and the second lens holder.

Regarding claim 5, the combination of Kang, Lee and Chiang teaches the optical assembly of claim 4, and Chiang further teaches wherein the stop is defined by the internal flange of the first lens holder (see annotated figure below).
[AltContent: textbox (Stop)][AltContent: arrow]
    PNG
    media_image2.png
    344
    550
    media_image2.png
    Greyscale

Regarding claim 6, the combination of Kang, Lee and Chiang teaches the optical assembly of claim 4, and Chiang further teaches wherein the engagement between the stop and the end of the collar of the second lens holder defines a distance between the first lens group and the variable focus optical element (as shown in Fig. 2: once the threaded portion of lens holders 15 and 14 engaged, the distance between the lens in the first lens holder 15 and the lens in the second lens holder is defined).
Regarding claim 7, the combination of Kang, Lee and Chiang teaches the optical assembly of claim 4, and Chiang further teaches wherein the engagement between the stop and 
Regarding claim 13, the combination of Kang and Lee teaches the optical assembly of claim 1, but fails to teach wherein an exterior surface of the first lens holder defines grooves.
In the same field of endeavor, Chiang teaches wherein an exterior surface of the first lens holder defines grooves (Fig. 3 and para [0033]: “a number of recesses 154 are defined in an outer wall at an object side of the second barrel 15”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens assembly of Kang and Lee by utilizing the claimed grooves to facilitate adjusting the distance between the two lens holders as described in para [0033] of Chiang.  
Regarding claim 19, the combination of Kang and Lee teaches the optical assembly of claim 1, and Kang further teaches the second lens group includes a plurality of lenses (as shown in Fig. 2B: there are there lenses in the second lens group). Kang fails to teach wherein the first lens group includes a single lens.
In the same field of endeavor, Chiang teaches a first lens holder with a single lens and a second lens group with plurality of lens groups (Fig. 2: depicts single lens 12 within the first lens holder 15 and plurality of lenses 11 and 13 within the second lens group 14). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the number of lens within the first lens holder to a single lens as taught by Chiang to adjust the focusing function of the lens system as desired. 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Lee as applied to claim 15 above, and further in view of Tan et al. US 2009/0302116.
Regarding claim 16, the combination of Kang and Lee teaches the optical assembly of claim 15, except for wherein the second lens holder defines an aperture positioned between the variable focus optical element and the second lens group.
In the same field of endeavor, Tan teaches an imaging lens comprising an aperture between the liquid lens and a lens group (Fig. 2A: depicts an aperture 70 disposed between liquid lens 50 and lens group 40). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens assembly of Kang and Lee by utilizing the claimed aperture to limit the amount of light needed to reach to the imaging element (sensor).
Regarding claim 17, the combination of Kang and Lee teaches the optical assembly of claim 15, except for further comprising an aperture positioned between the variable focus optical element and the second lens group.
In the same field of endeavor, Tan teaches an imaging lens comprising an aperture between the liquid lens and a lens group (Fig. 2A: depicts an aperture 70 disposed between liquid lens 50 and lens group 40). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens assembly of Kang and Lee by utilizing the claimed aperture to limit the amount of light needed to reach to the imaging element (sensor).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Lee as applied to claim 11 above, and further in view of Flugge et al. US 2014/0111682.
Regarding claim 12, the combination of Kang and Lee teaches the optical assembly of claim 11, but fails to teach wherein an end of the second collar defines a pair of opposing slots 
Kang, Lee and Flugge are related with respect to imaging device.
Flugge in Fig. 7 and para [0059] teaches the use of slot to receive a tool such as a screwdriver to facilitate rotating of the lens. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Kang and Lee by utilizing the claimed slot to receive tools such as screwdrivers to facilitate rotation of the lens during adjusting of the focal length as described in para [0059] of Flugge. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2019/0179132 in view of Chiang US 2008/0151396 and Lee et al. US 2011/0096425.
Regarding claim 20, Kang teaches an optical assembly (Figs. 2A-2B) for imaging an object of interest, the optical assembly (Fig. 2A: 200) comprising: a first lens holder (211); a first lens group (220) disposed within the first lens holder (211) along an optical axis and configured to receive light from an object of interest (lens group 211 is on the object side of the optical assembly, which it infers it is configured to receive light); a second lens holder (212); a variable focus optical element (230) disposed within the second lens holder (212) along the optical axis and configured to receive the light from the first lens group (211); and a biasing element disposed within the second lens holder and configured to apply a threshold force to the variable focus optical element.
Kang fails to teach first lens having internal threads and second lens having external threads that threadably engage the threads of the first lens holder and a biasing element disposed within the second lens holder and configured to apply a threshold force to the variable focus optical element.

The combination of Kang and Chiang fails to teaches a biasing element disposed within the second lens holder and configured to apply a threshold force to the variable focus optical element.
Lee teaches a camera module comprising a biasing element disposed within the chamber (Fig. 1: spring 203) between the spring seat (2014 and 2024 as shown in Fig. 3) and configured to apply a threshold force (para [0014]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical element of Kang by utilizing the claimed biasing element as taught by Lee to keep the lens holders stable in relative to each other as described in para [0014].
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Chiang and Lee as applied to claim 21 above, and further in view of Yu et al. US 2009/0310224.

Regarding claim 21, the combination of Kang, Chiang and Lee teaches the optical assembly of claim 20, but fails to teach further comprising a spacer disposed within the second lens holder and positioned between the variable focus optical element and the biasing element.
In the same field of endeavor, Yu teaches a spacer (Fig. 5: 50) disposed between the variable focus optical element (Fig. 5: 20) (see para [0025-0026]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens assembly of Kang by utilizing the claimed spacer as taught by Yu to sperate the liquid lens from the first lens. 
Regarding claim 22, the combination of Kang, Chiang, Lee and Yu teaches the optical assembly of claim 21, and Yu further teaches wherein the spacer has an inner surface that outwardly tapers toward the variable focus optical element to define an engagement surface at an end of the spacer (Fig. 5: depicts spacer 50 having an inner surface).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872